DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on July 21, 2021, claims 1-3, 6-11 and 14-18 are now pending for examination in the application.

Response to Arguments
In response to the 101 rejection under 35 USC 101 set forth in the December 06, 2021 office, applicants have argued (page 12 of the 02/21/2022 response) the following: 
“In the present application, the claims are directed to an improvement of existing blockchain technology that uses a world state checkpoint transaction to request that each of a plurality of endorser nodes conduct a world state validation. The present invention “allow[s] blockchain users/users to quickly identify whether a node or peer’s world state has been corrupted or not, while not affecting the performance of the blockchain platform”, as conventional blockchain technology does not provide a way to ascertain a world state of the plurality of peer nodes without “suspend[ing] the node or peer and rerun[ning] all the transactions in the shared ledger to rebuild the world state. (See e.g., Specification, 134.) The present invention changes the data stored in the peer nodes by creating world state snapshot transaction that “enables asynchronous blockchain peers to make synchronous world state hash values without communicating with each other”. (See e.g., Specification, 137.) Thus, the present invention changes how data may be stored within peer node so that a corrupt world state can be detected ina peer node without disrupting blockchain operations. (See e.g., Specification, 11 34, 38, and 39.) Thus, the present invention recognizes a specific deficiency that exists in current blockchain configurations provides a technical solution to the deficiency.”
In view of the above argument, the 101 rejection is hereby withdrawn.

Applicant’s argue:
In regards to claim 1 applicant argues, At Page 20, “create and send a world state checkpoint transaction to the plurality of endorser nodes, the world state checkpoint transaction comprising a request for the plurality of endorser nodes to each conduct a world state validation’. MADISETTI and WILSON, whether taken alone or in any reasonable combination, do not disclose or suggest at least this feature of claim 1.
The applicant is requested to review the Wilson reference, paragraph [0039] as well: [0039] extracting the data describing the first entity from the retrieved entry. In other words, a first entity may prove to another entity a particular assertion, fact, data or other information about them. Because the identified data is stored in a block chain, the information can be verified as being endorsed by the second entity. This second aspect may complement the method of the first aspect.

Examiner’s Reply:
Examiner has reviewed remarks dated December 06, 2021, but respectfully disagrees and has further clarified the claims above.  Specifically in Paragraph 216 and 41 teaches Madisetti et al. disclose a world state trie that includes a validator which would have been used in the validation of transacation mentioned by Madisetti et al.  Madisetti et al. uses decentralization which requires validating transaction in a multichain network.  A world state (ie status) would be a requirement of any decentralized system in order to maintain integrity.  Therefore the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madisetti et al. (US Pub. No. 20190018888) in view of Wilson et al. (US Pub. No. 20180205537).

With respect to claim 1, Madisetti et al. teaches a blockchain user node in a blockchain network comprising a plurality of endorser nodes and an orderer node, the blockchain user node comprising: 

a memory (memory, See Paragraph 46) storing one or more instructions; and 

a processor (processor, See Paragraph 45) that when executing the one or more instructions configures the processor to: 

create and send a world state checkpoint transaction (Paragraph 216 teaches world and transaction states) to the plurality of endorser nodes, the world state checkpoint transaction comprising a request for the plurality of endorser nodes (Paragraph 36 discloses number of network nodes, number of connected peers,)to each conduct a world state validation (Paragraph 41 teaches processing and validating transactions on a multi-chain network), 

receive a plurality of endorsements of the world state checkpoint transaction from the plurality endorsing peers, 
send an endorsed world state checkpoint transaction, including the plurality of endorsements, to the orderer node to be included in a block by the orderer node (Paragraph 146 discloses a ‘Supervisor’ nodes), and 
verifying, by the blockchain user node, an integrity of a current world state of each endorser node of the plurality of endorser nodes (Paragraph 146 teaches integrity verification is performed).  Madisetti et al. does not disclose an endorsing.
However, Wilson et al. teaches receive a plurality of endorsements of the world state checkpoint transaction from the plurality endorsing peers, 
send an endorsed world state checkpoint transaction, including the plurality of endorsements, to the orderer node to be included in a block by the orderer node (Paragraph 8 teaches a second entity may vouch that this information is correct or valid and can endorse the information describing the first entity. Validation of this information may be carried out by the second entity in advance or at the same time).

Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Madisetti et al. (blockchain scalability; Paragraph 3-16) with Wilson et al. (data validation and storage; Paragraph 2-7).  This would have facilitated efficiently processing transactions in a blockchain which would have reduced systemcosts.  See Madisetti et al. Paragraph(s) 2-16.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  

The Madisetti et al. reference as modified by Wilson et al. teaches all the limitations of claim 1.  With respect to claim 2, Madisetti et al. teaches the blockchain user node system of claim 1, wherein the processor is further all blockchain nodes or peers of the blockchain network are configured to:

receive, from each endorser node, of the plurality of endorser nodes, a signed hash value of a current world state in response to the plurality of endorser nodes each receiving the block from the orderer node (“The use of a block chain provides at least several benefits. These include its public nature, allowing any other party or entity from viewing the data and cryptographic verification of the data enabled by the digital signatures, hashing and layered nature of the block chain” See Paragraph 17).
The Madisetti et al. reference as modified by Wilson et al. teaches all the limitations of claim 1.  With respect to claim 3, Madisetti et al. teaches the blockchain user node of claim 1, wherein,
when the processor is configured to verify an integrity of a current world state of each endorser node, the processor is further configured to:

verify the integrity of the current world state for each endorser node, of the plurality of endorser nodes, based on the signed hash value of the current world state received from each of the endorser nodes in response to the plurality of endorser nodes each receiving the block from the orderer node (Paragraph 146 teaches integrity verification is performed).

The Madisetti et al. reference as modified by Wilson et al. teaches all the limitations of claim 3.  With respect to claim 4, Wilson et al. teaches the blockchain user node system of claim 3, wherein, when the processor is configured to verify the integrity of the current world state for each endorser node, the processor is further configured to:

identify that the current world state for an endorser node, of the plurality of endorser nodes, is correct based on the signed hash value received from the endorser node being the same as a majority of the signed hash values received from the other endorser nodes of the plurality of endorser nodes; or

identify that the current world state for an endorser node, of the plurality of endorser nodes, is not correct based on the signed hash value received from the endorser node being different than a majority of the signed hash values received from the other endorser nodes of the plurality of endorser nodes Paragraph 8 teaches A second entity may vouch that this information is correct or valid and can endorse the information describing the first entity. Validation of this information may be carried out by the second entity in advance or at the same time. 

The Madisetti et al. reference as modified by Wilson et al. teaches all the limitations of claim 4.  With respect to claim 5, Wilson et al. teaches the blockchain user node of claim 4, wherein the processor is further configured to:

notify a majority of the endorser nodes, of the plurality of endorser nodes, that their current world states are the correct world states based on the identification; or 

notify a minority of the endorser nodes, of the plurality of endorser nodes, that their current world states are not the correct world states based on the identification (“The blockchain peers are then notified,” See Paragraph 9).

The Madisetti et al. reference as modified by Wilson et al. teaches all the limitations of claim 1.  With respect to claim 6, Madisetti et al. teaches the blockchain user node system of claim 2, wherein, when the processor is configured to verify an integrity of the current world state for each endorser node, the processor is further configured to:

compare the signed hash value of the current world state received from each of the endorser nodes with the majority of the signed hash values received from the other endorser nodes of the plurality of endorser nodes via a consensus algorithm (“the second blockchain is comparatively de-centralized when compared to the first blockchain. In some embodiments, the second blockchain may have at least one of a block time that is greater than a block time of the first blockchain or a block generation time that is greater than a block generation time of the first blockchain,” See Paragraph 44).

The Madisetti et al. reference as modified by Wilson et al. teaches all the limitations of claim 1.  With respect to claim 7, Madisetti et al. teaches the blockchain user node of claim 3, wherein the processor is
further configured to:

notify a minority of the endorser nodes, of the plurality of endorser nodes, that their current world states are not the correct world state to cause the minority of endorser nodes to suspend interactions until the minority of endorser nodes implement the correct world state (“The blockchain peers are then notified,” See Paragraph 9).

With respect to claim 8, Madisetti et al. teaches a method, comprising:
creating and sending a world state checkpoint transaction (Paragraph 216 teaches world and transaction states) to the plurality of endorser nodes, the world state checkpoint transaction comprising a request for the plurality of endorser nodes to each conduct a world state validation (Paragraph 41 teaches processing and validating transactions on a multi-chain network), 

receiving a plurality of endorsements of the world state checkpoint transaction from the plurality endorsing peers, 
sending an endorsed world state checkpoint transaction, including the plurality of endorsements, to the orderer node to be included in a block by the orderer node, and 
verifying, by the blockchain user node, an integrity of a current world state of each endorser node of the plurality of endorser nodes (Paragraph 146 teaches integrity verification is performed).  Madisetti et al. does not disclose an endoser node.
However, Wilson et al. teaches receiving a plurality of endorsements of the world state checkpoint transaction from the plurality endorsing peers, 
sending an endorsed world state checkpoint transaction, including the plurality of endorsements, to the orderer node to be included in a block by the orderer node (Paragraph 8 teaches a second entity may vouch that this information is correct or valid and can endorse the information describing the first entity. Validation of this information may be carried out by the second entity in advance or at the same time).

Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Madisetti et al. (blockchain scalability) with Wilson et al. (data validation and storage).  This would have facilitated blockchain scalability and management by efficiently processing transactions.  See Madisetti et al. Paragraph(s) 2-16.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  

The Madisetti et al. reference as modified by Wilson et al. teaches all the limitations of claim 8.  With respect to claim 9, Madisetti et al. teaches the
 method of claim 8, wherein the plurality endorser nodes validate and commit all transactions in the block (Paragraph 41 teaches processing and validating transactions on a multi-chain network).

With respect to claim, 10 it is rejected on grounds corresponding to above rejected claim 3, because claim 10 is substantially equivalent to claim 3.
With respect to claim, 11 it is rejected on grounds corresponding to above rejected claim 4, because claim 11 is substantially equivalent to claim 4.
With respect to claim, 12 it is rejected on grounds corresponding to above rejected claim 5, because claim 12 is substantially equivalent to claim 5.
With respect to claim, 13 it is rejected on grounds corresponding to above rejected claim 6, because claim 13 is substantially equivalent to claim 6.
With respect to claim, 14 it is rejected on grounds corresponding to above rejected claim 7, because claim 14 is substantially equivalent to claim 7.

With respect to claim 15, Madisetti et al. teaches a non-transitory computer readable medium comprising one or more instructions that when executed by a processor of a blockchain user node in a blockchain network comprising a plurality of endorser nodes and an orderer node, causes the processor to perform:
receiving a plurality of endorsements of the world state checkpoint transaction from the plurality endorsing peers, 
sending an endorsed world state checkpoint transaction, including the plurality of endorsements, to the orderer node to be included in a block by the orderer node, and 
verifying, by the blockchain user node, an integrity of a current world state of each endorser node of the plurality of endorser nodes (Paragraph 146 teaches integrity verification is performed).  Madisetti et al. does not disclose an endoser node.
However, Wilson et al. teaches receiving a plurality of endorsements of the world state checkpoint transaction from the plurality endorsing peers, 
sending an endorsed world state checkpoint transaction, including the plurality of endorsements, to the orderer node to be included in a block by the orderer node (Paragraph 8 teaches a second entity may vouch that this information is correct or valid and can endorse the information describing the first entity. Validation of this information may be carried out by the second entity in advance or at the same time).

Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Madisetti et al. (blockchain scalability) with Wilson et al. (data validation and storage).  This would have facilitated blockchain scalability and management by efficiently processing transactions.  See Madisetti et al. Paragraph(s) 2-16.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  
With respect to claim, 16 it is rejected on grounds corresponding to above rejected claim 9, because claim 16 is substantially equivalent to claim 9.
With respect to claim, 17 it is rejected on grounds corresponding to above rejected claim 3, because claim 17 is substantially equivalent to claim 3.
With respect to claim, 18 it is rejected on grounds corresponding to above rejected claim 4, because claim 18 is substantially equivalent to claim 4.
With respect to claim, 19 it is rejected on grounds corresponding to above rejected claim 5, because claim 19 is substantially equivalent to claim 5.
The Hunt et al. [1] reference as modified by Hunt et al. [2] teaches all the limitations of claim 17.  With respect to claim 20, Hunt et al. [1] teaches the non-transitory computer readable medium of claim 17, wherein the verifying an integrity of the current world state for each endorser node further comprises:

comparing the signed hash value of the current world state received from each of the endorser nodes with the majority of the signed hash values received from the other endorser nodes of the plurality of endorser nodes via a consensus algorithm (“the second blockchain is comparatively de-centralized when compared to the first blockchain. In some embodiments, the second blockchain may have at least one of a block time that is greater than a block time of the first blockchain or a block generation time that is greater than a block generation time of the first blockchain,” See Paragraph 44), and wherein the one or more instructions further cause the processor to perform:

notifying a minority of the endorser nodes, of the plurality of endorser nodes, that their current world states are not the correct world state to cause the minority of endorser nodes to suspend interactions until the minority of endorser nodes implement the correct world state (“The blockchain peers are then notified,” See Paragraph 9).

. Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20190132203 is directed to CONFIGURING AN ADAPTIVE COMPUTING CLUSTER:   [0006] The at least one solution-specific container may include a blockchain peer container having a world state database and a transactional ledger and may be communicatively coupled to a blockchain network. The blockchain peer container may be configured to retrieve a data object from one of the transactional ledger and the world state database in response to a task assigned by the job scheduling unit of the orchestrator container, and may be further configured to submit a proposed transaction to the blockchain network. Finally, the blockchain peer container may include a smart contract associated with one of the at least one procedure and configured to automatically execute the smart contract in response to a request received from the blockchain network.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154